Finch, J. (dissenting):
The finding of the jury establishes as matter of fact that there was an insufficient number of men to handle the draft and that such fact was called to the attention of the foreman in charge of the work. Also that the insufficiency in the number of men employed was the proximate cause of the accident. While the wheels became separated because the chain became unhooked, the chain became unhooked because the number of men employed was insufficient to manipulate the heavy draft. The case of Dair v. New York & P. R. Steamship Co. (204 N. Y. 341), relied on as authority for reversing the judgment appealed from, is distinguishable from the case at bar, in that in the case at bar the foreman in charge of the work stood in the place of the defendant, said foreman testifying that he was “ in charge of every man on the ship ” with power to hire and discharge, and that it was his “ duty * * * to hire and to put to work in that hold a number of men sufficient to handle drafts that were hoisted down, in safety.” The case at bar thus falls within the rule enunciated in Crispin v. Babbitt (81 N. Y. 516), namely: “‘Where the master places the entire charge of his business in the hands of an agent, the neglect of the agent in supplying and maintaining suitable instrumentalities for the work required is a breach of duty for which the master is liable.’ ”
The case at bar is not a case where the master had furnished a sufficient number of men and the foreman through an error in judgment had failed to use the men so furnished; but it is a case where there was a failure of the master, acting through the foreman, a vice-principal, to furnish a sufficient number of men.
0 In so far as the contention that the plaintiff assumed the risk of the employment is concerned, it does not appear that the plaintiff realized that the lack of men was dangerous. He did complain of the lack of men, but this might well have been because of the extra effort entailed on the part of himself and the others who remained to handle the freight. This is borne out by the reply of the defendant’s foreman in answer to plaintiff’s request for additional men, “ Years ago you would be glad to have three men working.”
As was held in Davidson v. Cornell (132 N. Y. 228): Where, though the defect is apparent, an appreciation of the consequences which might result from it may have required some skill or judgment not possessed by an ordinary observer or the servant, he does not assume the hazards thereof at all events.
The drafts which the men were called upon to handle were of varying weights, and the plaintiff could not tell in advance whether or not they could be handled in safety by the number of men *698furnished. Whether under the circumstances the plaintiff assumed the risk was a question properly left to the jury, and no sufficient reasons exist to disturb their finding on this issue.
It follows that the judgment should be affirmed, with costs.
Judgment reversed, with costs, and complaint dismissed, with costs.